Per Curiam.
This is an application for leave to appeal from a denial of post conviction relief by Judge Prendergast in the court below. The opinion filed deals adequately with all points raised except the first, that he was illegally arrested and searched, and that the victim’s money belt and contents, found on Espin, was put in evidence in violation of his constitutional rights. We think the court mistakenly relied on Sawyer v. Warden, 234 Md. 629, in which case Espin’s companion claimed an illegal search when nothing was found on him, and also on Slater v. Warden, 233 Md. 609, where a search was not involved, but only an arrest. However, the facts found in Sawyer, and in Espin v. State, 230 Md. 298, demonstrate that the arrest of both was upon probable cause, so that the court did not err in refusing post conviction relief to Espin.

Application denied.